Citation Nr: 0808662	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
February 1954.  He died in April 2005.  The appellant is the 
veteran's sister.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was subsequently transferred to the Philadelphia, 
Pennsylvania RO, who certified the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's VA Form 9, Appeal to the Board, received 
in March 2006, she indicated she wanted to have a hearing 
before the Board at the RO.  In August 2006, a hearing was 
scheduled in September 2006 at the Newark RO.  That same 
month, the appellant requested that the hearing be at a 
different location because of the distance between her home 
and the Newark RO.  

A July 2007 letter from the RO in Philadelphia, Pennsylvania 
shows that a hearing was scheduled on August 9, 2007.  
However, the letter was sent under the veteran's name, 
although to the appellant's physical address.  In August 
2007, the appellant submitted a statement indicating that on 
August 7, 2007 she received notification addressed to her 
deceased brother (the veteran) that his hearing was scheduled 
on August 9, 2007.  She stated that the letter was delayed in 
getting to her because it had been addressed to her brother.  
She asked for a postponement of the hearing, as she was not 
provided sufficient time to permit rescheduling work-related 
court dates.  

The Board finds that the appellant has established good cause 
for her failure to appear at the August 9, 2007, hearing 
before the Board at the Philadelphia RO, and she is entitled 
to be scheduled for another hearing.  The Board kindly 
reminds the RO that the notice of the hearing should be 
addressed to the appellant.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a traveling section of the Board 
and inform her of the date and time of 
such hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

